 1

 2

 3

 4

 5

 6

 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   KEVIN BARTHOLOMEW,                               Case No. 2:17-cv-02551 KJM EFB
13                                         Plaintiff, [PROPOSED] ORDER GRANTING
                                                      DEFENDANTS’ MOTION TO MODIFY
14                 v.                                 THE DISCOVERY AND SCHEDULING
                                                      ORDER
15
     S. MOSS, et al.,
16
                                        Defendants.
17

18

19        Good cause appearing, Defendants’ motion to modify the Discovery and Scheduling Order

20   (ECF No. 19) is GRANTED. The deadlines to conduct discovery and to file dispositive motions

21   are extended by thirty-one days. The parties may conduct discovery until September 23, 2019.

22   Any motions necessary to compel discovery shall be filed by that date. Dispositive motions shall

23   be filed on or before December 23, 2019. All other deadlines remain in effect.

24   Dated: August 26, 2019.
25

26

27

28

                                                                [Proposed] Order (2:17-cv-02551 KJM EFB)
